Citation Nr: 1142165	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO. 08-26 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In April 2009, the Veteran appeared for a Board hearing held before the undersigned Veterans Law Judge in Salt Lake City, Utah. A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in September 2009. At that time, the Board reopened the Veteran's claim of service connection for PTSD based on the submission of new and material evidence and remanded the claim for further development. The RO has complied with the remand directives. 

An August 2010 rating decision granted service connection for anxiety and assigned the Veteran a 10 percent rating. However, as the question here is one of service connection for PTSD and not an increased rating for the Veteran's mental disorder, the Board will adjudicate the PTSD claim. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress). 


FINDINGS OF FACT

1. The Veteran's combat-related stressors have been verified.

2. The August 2011 opinion of J.B., Psy.D. is competent, credible, probative evidence. 

3. With resolution of the doubt in favor of the Veteran, the Veteran has a diagnosis of PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

Merits of the Claim

The Veteran contends that he is entitled to service connection for PTSD that was incurred as a result of his military service. Specifically, he reports being subject to incoming fire while on base in Vietnam. Service records support his presence during such events and a psychiatrist has diagnosed him with PTSD due to his in-service experiences. With resolution of the doubt in favor of the Veteran, the Veteran's claim of service connection is granted. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether a Veteran "engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. App. 60 (1993). If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert, supra. The preponderance of the evidence must be against the claim for benefits to be denied. Alemany, supra.

Service personnel records reflect that the Veteran served in Vietnam. He was stationed in Long Binh, known by the Board to have been an active logistics installation as well as a staging area for combat operations. His military occupation specialty was an ammunition truck driver. The Veteran's base was subject to rocket attacks and incoming fire. He also claims to have seen multiple dead bodies believed to be civilians on the side of the road, as well as severely injured and disfigured soldiers. The United States Army and Joint Services Records Research Center (JSRRC) ((formerly the United States Armed Services Center for Unit Records Research (CURR)) has verified that his installation and unit were subject to rocket and mortar attacks while stationed at Long Binh. This information sufficiently corroborates the Veteran's stressor account. 

The Board must now determine if the Veteran has a diagnosis of PTSD based on his exposure to his in-service stressors. Service treatment records are negative for any diagnosis or treatment for a mental disorder. A May 1993 VA examination, finding that the Veteran had traits of PTSD but did not meet the full criteria for a diagnosis, also was associated with the file. Private medical records were associated with the file and included: an October 1977 psychiatric evaluation advising against psychiatric treatment; a May 1995 memorandum from a social worker stating that the Veteran "show[ed] the symptoms of PTSD, chronic, late onset," as described in DSM- IV.

In January of 2003, the Veteran received a PTSD screening at a VAMC and was treated for anxiety, paranoia, nightmares, and flashbacks to his military experiences in Vietnam. The examiner noted that the Veteran's mentioned stressors including viewing dead bodies while delivering ammunition to positions outside of his base, being subject to small arms fire, and being near mortar explosions. A February 2004 VA treatment note reflected an Axis I diagnosis of PTSD, but none of the entries indicate any concurrent review of the Veteran's file. Records from the Veteran's private physician, Dr. H.S. indicated a 2006 diagnosis of PTSD and subsequent treatment.

The Veteran underwent a VA examination in June 2010. The examiner noted that the Veteran reported the stressors of receiving incoming fire and viewing dead bodies and injured servicemen, while on base in Vietnam. She opined that these events were part of "routine combat" and do not rise to the level of a traumatic event as outlined in the DSM-IV. The Board is uncertain as to the legal meaning of "routine combat," and on the benefit-of-the-doubt doctrine find that the examiner therefore expressed the view that the Veteran was involved in combat activity. Thus stated, the examiner further stated that although the Veteran stated that he felt fearful, his response did not appear to rise to the level of intense horror, fear, or helplessness, as is necessary to qualify as a traumatic event. 

Additionally, the examiner found that the Veteran did not meet the DSM-IV criteria for avoidance and persistent arousal. She opined that some of the Veteran's avoidance and persistent arousal symptoms were not attributable to his military experience and therefore, a diagnosis of PTSD was not warranted. The examiner instead diagnosed the Veteran with anxiety that is attributable to his military experience. 

The Veteran submitted a psychological evaluation from J.B, Psy.D, dated in August 2011. Dr. J.B. reviewed the Veteran's treatment records, VA examinations, and the information related to his stressors. After a full history, diagnostic interview, and mental status examination, Dr. J.B. diagnosed the Veteran with PTSD, chronic, with delayed onset. Specifically, he opined that the Veteran meets the criteria for a diagnosis of PTSD and that diagnosis is as likely as not to be a direct result of his experience in the military and active duty in Vietnam. The Veteran's military history indicates that he experienced numerous traumatic events involving the threat of death and/or serious injury. Additionally, the Veteran experiences physiological reactivity when exposed to trauma-related triggers. The Veteran also exhibits avoidance and persistent arousal symptoms that meet the criteria for a diagnosis of PTSD. 

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board cannot make its own independent medical determinations and that there must be plausible reasons for favoring one opinion over another. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. Prejean v. West, 13 Vet. App. 444 (2000); Swan v. Brown, 5 Vet. App. 229 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the Veteran, and that a claimant's report must be examined in light of the evidence of record). 

Dr. J.B.'s opinion is competent and credible, as the opinion is based on a full examination of the Veteran and a review of the relevant evidence. Dr. J.B. is qualified to give his opinion by virtue of his education and training. Although Dr. J.B. reaches a different conclusion than the May 2010 VA examiner, the Board finds his opinion to be probative and therefore, the evidence is at least in equipoise. The Veteran's claimed stressors have been verified by VA.  With resolution of the doubt in favor of the Veteran, the Board finds that the Veteran has a valid diagnosis of PTSD that has been linked to combat activity stressors. Accordingly, service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


